UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ERWIN A. BURTNICK,                      
                 Plaintiff-Appellee,
                 v.
MAYOR AND CITY COUNCIL OF
BALTIMORE CITY,
                                        
              Defendant-Appellant,
                                                   No. 01-2133
                and
JACQUELINE F. MCLEAN,
                           Defendant.
JOAN M. PRATT, Secretary of the
Board of Estimates,
                           Movant.
                                        
          Appeal from the United States District Court
           for the District of Maryland, at Baltimore.
      David A. Faber, District Judge, sitting by designation.
                         (CA-94-3440-S)

                      Argued: September 26, 2002
                      Decided: October 23, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Michael George Raimondi, OFFICE OF THE CITY
SOLICITOR, Baltimore, Maryland, for Appellant. Howard J. Schul-
2        BURTNICK v. MAYOR AND CITY COUNCIL     OF   BALTIMORE
man, SCHULMAN & KAUFMAN, L.L.C., Baltimore, Maryland, for
Appellee. ON BRIEF: William R. Phelan, Jr., OFFICE OF THE
CITY SOLICITOR, Baltimore, Maryland, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In this Title VII action, a jury found that the Mayor and City Coun-
cil of Baltimore City discriminated against Erwin A. Burtnick, a for-
mer employee in the Office of the Comptroller, and the court awarded
Burtnick back pay in the amount of $483,025.33. The City appeals,
contending that the back pay award erroneously included a time
period in which the "employment position" was exempt under Title
VII. We affirm.

                                  I.

   This is the second time that this case has been before us. See Burt-
nick v. McLean, 76 F.3d 611 (4th Cir. 1996); see also Brown v.
McLean, 159 F.3d 898 (4th Cir. 1998) (involving similar termination
in the Office of the Comptroller). We set forth only the facts neces-
sary to understand the legal issue presented in this appeal.

   On July 1, 1992, Burtnick, a white male, lost his job as Assistant
Comptroller when the City abolished that position. At the same time,
the City created the position of Administrative Officer III, to which
it appointed Mereida Goodman, a female African-American, who
held the position from July 1-August 9, 1992. On August 10, 1992,
the City abolished the Administrative Officer III position and created
the position of Executive Assistant to the Comptroller, which Good-
man continued to hold.
         BURTNICK v. MAYOR AND CITY COUNCIL      OF   BALTIMORE        3
   In December 1994, Burtnick sued his supervisor, Comptroller Jac-
queline McLean, a female African-American, and the City, alleging
violations of Title VII, the Age Discrimination in Employment Act of
1967, and 42 U.S.C. §§ 1981 and 1983. The district court granted
summary judgment for all defendants based on legislative immunity.
Burtnick appealed. In accord with Berkley v. Common Council of
Charleston, 63 F.3d 295 (4th Cir. 1995) (en banc) (which we decided
after the district court’s grant of summary judgment), we affirmed the
grant of summary judgment to McLean based on legislative immunity
but reversed and remanded as to the City. On remand, the district
court again granted summary judgment to the City on all § 1983
claims, and Burtnick conceded that he had insufficient evidence to
raise any claims based on age or religious discrimination. Burtnick v.
McLean, 953 F. Supp. 121, 123 (D. Md. 1997).

   The district court denied summary judgment to the City on Burt-
nick’s "remain[ing]" claim, under Title VII and § 1981, "that he was
not hired for the scheduled position of Administrative Officer III
(which was later translated to the exempt position of Executive Assis-
tant to the Comptroller), on account of his race and/or sex." Id. at 124.
On March 30, 2000, the jury returned a verdict for Burtnick on this
claim. Pursuant to that verdict, the district court awarded Burtnick
back pay under Title VII in the amount of $ 438,025.33.

                                   II.

   The City challenges the back pay award on a single ground. The
City conceded below that for the purpose of calculating damages it
had illegally discriminated against Burtnick because of his race and
sex. Nonetheless, the City claims that the district court erred in hold-
ing that "Burtnick could be compensated for the time after the
employment position became exempt" from the City civil service sys-
tem and therefore from the requirements of Title VII. Brief of Appel-
lant at 9. There are two difficulties with this argument.

   First, as the trial judge recognized, accepting the City’s contention
would mean that an employer "after firing its employee in violation
of the law, can cut off damages by removing the job from the civil
service laws, which the discriminating entity writes and administers.
This argument would effectively allow a municipal employer openly
4        BURTNICK v. MAYOR AND CITY COUNCIL      OF   BALTIMORE
and admittedly to fire a nonexempt employee for a forbidden reason
and then, the following day, reclassify the job, which the employee
held, making it exempt from the Title VII protection" and thus "insu-
late" the employer "from nearly all liability." Such an approach, the
district court properly concluded, "does not accord with the policy
behind Title VII." See Albemarle Paper Co. v. Moody, 422 U.S. 405,
421 (1975) ("[G]iven a finding of unlawful discrimination, back pay
should be denied only for reasons which, if applied generally, would
not frustrate the central statutory purposes" of Title VII.); Edwards v.
Sch. Bd. of Norton, Va., 658 F.2d 951, 955 (4th Cir. 1981) ("To
require those who have been subjected to unlawful discrimination to
prove a continuing entitlement to their jobs in order to receive back
pay awards beyond the terms of their current employment would frus-
trate the purpose of the Act and countenance discrimination without
an effective deterrent.").

   Moreover, the City has failed to demonstrate the critical underlying
predicate of its argument — that "the employment position" ever "be-
came exempt" from the City civil service system and therefore from
Title VII.

   Title VII defines "employee" as "an individual employed by an
employer." 42 U.S.C.A. § 2000e(f) (West 1994). The definition
exempts "any person elected to public office in any State or political
subdivision of any State by the qualified voters thereof, or any person
chosen by such officer to be on such officer’s personal staff, or an
appointee on the policy making level or an immediate adviser with
respect to the exercise of the constitutional or legal powers of the
office." Id. That exemption, however, does "not include employees
subject to the civil service laws of a State government, governmental
agency or political subdivision." Id. (emphasis added); see, e.g.,
Brewster v. Barnes, 788 F.2d 985, 989-90 & n.7, 992 (4th Cir. 1986)
(noting dispositive nature of civil service protection under Title VII
and Equal Pay Act definitions of employee); Halloway v. Milwaukee
County, 180 F.3d 820, 828 n.10 (2d Cir. 1999) (finding, under essen-
tially identical Age Discrimination in Employment Act definition,
that coverage of commissioner position by civil service laws pre-
cluded exemption under statute).

   During the relevant time period, the Baltimore City Charter pro-
vided that civil service positions "shall be classified with reference to
         BURTNICK v. MAYOR AND CITY COUNCIL       OF   BALTIMORE        5
the examinations hereinafter provided for, as Exempt, Competitive,
Non-Competitive and Labor Class" and that all of "[t]he offices and
positions so classified by the Commission shall constitute the Classi-
fied Civil Service[.]" Charter of Baltimore City, Art. VII, § 110 (1964
Revision, with amends. to Jan. 1, 1993). It further provided that "[t]he
Exempt Class of the Classified Civil Service shall include all offices
or positions, except those of laborers, for the filling of which competi-
tive or non-competitive examinations shall be decided by the Com-
mission to be impracticable." Id. § 111. Civil Service Rule 6A also
provided that "[t]he Exempt Class shall contain those positions for
which the Commission has determined that examinations are imprac-
ticable." In sum, under the Charter and applicable rule, the civil ser-
vice laws covered the "Exempt Class" positions, even those positions
exempt from examinations.

   Moreover, the City Charter provided that the position at issue in
this case, in all three of its permutations, was included within the civil
service. At the time of his termination on July 1, 1992, Burtnick held
the Assistant Comptroller position. The City had placed that position
in the "Exempt Class" of its civil service system in April 1992, but
the City never exempted the position from its civil service laws. On
July 1, 1992, the City abolished the Assistant Comptroller position
and created the successor Administrative Officer III position, which
Goodman held from July 1-August 9, 1992. The City concedes that
the Administrative Officer III position was not exempt from the City
civil service laws. On August 10, 1992, the City abolished the Admin-
istrative Officer III position and reclassified it as Executive Assistant
to the Comptroller. The City placed this new position in the "Civil
Service Exempt Class," but again the City never exempted the posi-
tion from its civil service laws. Accordingly, the position at issue here
— in all of its permutations — was subject to the City civil service
laws and thus to the requirements of Title VII.

   Finally, we note, notwithstanding the City’s suggestion, that the
district court never found to the contrary. As set forth above, the dis-
trict court, in granting partial summary judgment did state: "What
remains, then, is plaintiff’s claim that he was not hired for the sched-
uled position of Administrative Officer III (which was later translated
to the exempt position of Executive Assistant to the Comptroller), on
6         BURTNICK v. MAYOR AND CITY COUNCIL     OF   BALTIMORE
account of his race and/or sex." Burtnick, 953 F. Supp. at 124.* In this
passage the court did not find that the Executive Assistant position
was exempt from the City civil service laws or Title VII, but only that
it was an "exempt position" under the City civil service laws. Other
references in the opinion to the position change clarify this point. See,
e.g., id. at 125 (noting, in a discussion regarding evidence of a legiti-
mate non-discriminatory reason for the employment decision, that the
Administrative Officer III position "was reclassified to non-
competitive status, under the title ‘Executive Assistant to the Comp-
troller,’ although it entailed essentially the same old duties").

                                   III.

    For all of these reasons, the judgment of the district court is

                                                           AFFIRMED.

  *One district judge presided over the substantial pre-trial matters.
Because of a scheduling conflict, another judge presided over the trial
and made the damages award. In making the back pay award, the trial
judge may have misunderstood the quoted statement.